Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 26, 2018

                                            No. 04-18-00730-CR

                                         IN RE Carlton STROUD

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

         On October 11, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on October 26, 2018.


                                                             _________________________________
                                                             Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




           1
          This proceeding arises out of Cause No. 2018CR4160, styled The State of Texas v. Carlton Stroud,
pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.